Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of June 30, 2017 (this
“Amendment”), is entered into among FLOWSERVE CORPORATION, a New York
corporation (the “Borrower”), the Lenders party hereto and BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of August 20, 2012 (as amended or
modified from time to time, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.    Amendments.

(a)    The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Fourth Amendment Effective Date is $800,000,000.

(b)    The pricing grid in the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

 

Pricing

Level

 

Debt Rating

  Commitment
Fee     Eurocurrency
Rate Loans     Base Rate
Loans     Letter of Credit Fees             Financial     Performance    
Commercial  

1

  A3/A- or better     0.09 %      1.000 %      0.000 %      1.000 %      0.500
%      0.25 % 

2

  Baa1/BBB+     0.11 %      1.125 %      0.125 %      1.125 %      0.550 %     
0.30 % 

3

  Baa2/BBB     0.15 %      1.250 %      0.250 %      1.250 %      0.625 %     
0.375 % 

4

  Baa3/BBB-     0.20 %      1.500 %      0.500 %      1.500 %      0.750 %     
0.45 % 

5

  Ba1/BB+     0.25 %      1.750 %      0.750 %      1.750 %      0.875 %     
0.50 % 

6

  Ba2/BB or worse     0.30 %      2.000 %      1.000 %      2.000 %      1.000
%      0.60 % 

 

1



--------------------------------------------------------------------------------

(c)    Clause (d) of the definition of “Defaulting Lender” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action;

(d)    The definition of “Financial Officer” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Financial Officer” of any Person means the principal financial officer, chief
financial officer, principal accounting officer, financial vice president,
treasurer, assistant treasurer or controller of such Person.

(e)    The definition of “MLPFS” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and joint book manager.

(f)    The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended to read as follows:

“Term Loan” has the meaning specified in Section 2.01(b). The aggregate
principal amount of the Term Loan on the Fourth Amendment Effective Date (after
giving effect to the principal payment made on the Fourth Amendment Effective
Date) is $195,000,000.

(g)    The definition of “Second Amendment Effective Date” in Section 1.01 of
the Credit Agreement is hereby deleted.

(h)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a

 

2



--------------------------------------------------------------------------------

parent of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Fourth Amendment Effective Date” means June 30, 2017.

“Leverage Covenant Election Date” has the meaning specified in Section 8.11(a).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(i)    The last sentence of Section 2.15(b) is hereby amended to read as
follows:

Subject to Section 11.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(j)    A new Section 6.24 is hereby added to the Credit Agreement to read as
follows:

6.24    EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

(k)    Section 8.01(e) of the Credit Agreement is hereby amended to read as
follows:

(e)    Receivables Program Indebtedness in an amount not exceeding $100,000,000
(or $200,000,000 at any time after the Leverage Covenant Election Date) in the
aggregate at any time outstanding;

(l)    Section 8.01(g) of the Credit Agreement is hereby amended to read as
follows:

(g)    other Indebtedness, so long as the aggregate principal amount of Priority
Debt does not exceed 7.5% (or 15% at any time after the Leverage Covenant
Election Date) of Consolidated Tangible Assets (determined as of the most
recently ended fiscal quarter for which financial statements are available); and

 

3



--------------------------------------------------------------------------------

(m)    Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:

(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than (i) for any
fiscal quarter ending during the period from the Fourth Amendment Effective Date
to and including June 30, 2019, 4.00 to 1.0 and (ii) for any fiscal quarter
ending on or after July 1, 2019, 3.75 to 1.0; provided that, for any fiscal
quarter of the Borrower ending on or after the date on which the Administrative
Agent receives notice from the Borrower of its election to irrevocably reduce
the maximum Consolidated Leverage Ratio permitted hereunder (the “Leverage
Covenant Election Date”), the maximum Consolidated Leverage Ratio permitted
hereunder shall be 3.50 to 1.0.

(n)    A new Section 11.20 is hereby added to the Credit Agreement to read as
follows:

11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(o)    Part (a) of Schedule 2.01 to the Credit Agreement is hereby amended to
read as Schedule 2.01 Part (a) attached hereto.

 

4



--------------------------------------------------------------------------------

2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon (a) receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower and the Required Lenders, (b) receipt by the
Administrative Agent (or a designated Affiliate thereof), for the account of
each Lender executing this Amendment, of all agreed upon fees in connection with
this Amendment and payment to the Administrative Agent (or a designated
Affiliate thereof), for its own account, of all agreed upon fees in connection
with this Amendment, and (c) Borrower’s payment of all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the date hereof, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

3.    Ratification of Credit Agreement. The Borrower acknowledges and consents
to the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.

4.    Authority/Enforceability. The Borrower represents and warrants as follows:

(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as may be limited by applicable Debtor Relief Laws or by
equitable principles relating to enforceability.

(c)    No action, consent or approval of, registration or filing with or any
other action by any Governmental Authority is or will be required in connection
with the execution, delivery or performance by, or enforcement against, the
Borrower, except for such as have been made or obtained and are in full force
and effect.

(d)    The execution and delivery of this Amendment does not (i) violate the
terms of its Organization Documents or (ii) violate any Law.

5.    Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects (or, if such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, if such representation or warranty is qualified by materiality or
Material Adverse Effect, it shall be true and correct in all respects as
drafted) as of such earlier date, and (b) no Default exists.

6.    Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

 

5



--------------------------------------------------------------------------------

7.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.    Successors and Assigns.    This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

9.    Headings.    The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.

10.    Severability.    If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

11.    No Waiver.    The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor, except as expressly provided herein, constitute a
waiver or amendment of any provision of any of the Loan Documents

12.    FATCA Certification.    For purposes of determining withholding Taxes
imposed under FATCA, from and after the date hereof, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations under the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

13.    THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:     FLOWSERVE CORPORATION,     a New York corporation     By:  

/s/ John E. Roueche III

    Name:   John E. Roueche III     Title:   Interim Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:         BANK OF AMERICA, N.A.,     as Administrative Agent
    By:  

/s/ Don B. Pinzon

    Name:   Don B. Pinzon     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line
Lender     By:  

/s/ Christopher Wozniak

    Name:   Christopher Wozniak     Title:   Director     JPMORGAN CHASE BANK,
N.A.,     as a Lender and L/C Issuer     By:  

/s/ Maria Riaz

    Name:   Maria Riaz     Title:   Vice President     WELLS FARGO BANK,
NATIONAL ASSOCIATION,     as a Lender and L/C Issuer     By:  

/s/ Matthew Schmaling

    Name:   Matthew Schmaling     Title:   Director    

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender and L/C Issuer

    By:  

/s/ Gordon Yip

    Name:   Gordon Yip     Title:   Director     By:  

/s/ Jill Wong

    Name:   Jill Wong     Title:   Director     THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.,     as a Lender     By:  

/s/ Thomas Sterr

    Name:   Thomas Sterr     Title:   Authorized Signatory     MIZUHO BANK,
LTD.,     as a Lender     By:  

/s/ Donna DeMagistris

    Name:   Donna DeMagistris     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as a Lender By:  

/s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President – P003 By:  

/s/ Erin Walsh

Name:   Erin Walsh Title:   Assistant Vice President – W004 PNC BANK NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Divyang Shah

Name:   Divyang Shah Title:   SVP COMPASS BANK, as a Lender By:  

/s/ Susana Campuzano

Name:   Susana Compuzano Title:   Senior Vice President SUMITOMO MITSUI BANKING
CORPORATION, as a Lender By:  

/s/ Katsuyuki Kubo

Name:   Katsuyuki Kubo Title:   Managing Director BRANCH BANKING AND TRUST
COMPANY, as a Lender By:  

/s/ Allen King

Name:   Allen King Title:   Senior Vice President U.S. BANK NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Kara P. Van Duzee

Name:   Kara P. Van Duzee Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Jyothi Narayanan

Name:   Jyothi Narayanan Title:   Vice President FIFTH THIRD BANK, as a Lender
By:  

/s/ Kelly Shield

Name:   Kelly Shield Title:   Director THE NORTHERN TRUST COMPANY, as a Lender
By:  

/s/ Wicks Barkhausen

Name:   Wicks Barkhausen Title:   Vice President HSBC BANK USA, N.A., as a
Lender By:  

/s/ Patrick D. Mueller

Name:   Patrick D. Mueller Title:   Director BNP PARIBAS, as a Lender and L/C
Issuer By:  

/s/ Jamie Dillon

Name:   Jamie Dillon Title:   Managing Director By:  

/s/ Todd Rodgers

Name:   Todd Rodgers Title:   Director FIRST HAWAIIAN BANK, as a Lender By:  

/s/ Todd T. Nitta

Name:   Todd T. Nitta Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 2.01

Part (a):

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Applicable Percentage
of Aggregate
Revolving
Commitments     Outstanding Term
Loan on Fourth
Amendment Effective
Date  

Bank of America, N.A.

   $ 72,000,000.00        9.000000000 %    $ 17,875,000.00  

JPMorgan Chase Bank, N.A.

   $ 72,000,000.00        9.000000000 %    $ 17,875,000.00  

Wells Fargo Bank, National Association

   $ 72,000,000.00        9.000000000 %    $ 17,875,000.00  

Credit Agricole Corporate and Investment Bank

   $ 72,000,000.00        9.000000000 %    $ 17,875,000.00  

BNP Paribas

   $ 60,000,000.00        7.500000000 %    $ 0.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 60,000,000.00        7.500000000 %    $ 16,250,000.00  

Mizuho Bank, Ltd.

   $ 60,000,000.00        7.500000000 %    $ 16,250,000.00  

Sumitomo Mitsui Banking Corporation

   $ 60,000,000.00        7.500000000 %    $ 16,250,000.00  

Lloyds Bank plc

   $ 40,000,000.00        5.000000000 %    $ 0.00  

Citibank, N.A.

   $ 40,000,000.00        5.000000000 %    $ 0.00  

HSBC Bank USA, N.A.

   $ 32,000,000.00        4.000000000 %    $ 7,800,000.00  

PNC Bank, National Association

   $ 32,000,000.00        4.000000000 %    $ 7,800,000.00  

Compass Bank

   $ 32,000,000.00        4.000000000 %    $ 7,800,000.00  

Branch Banking and Trust Company

   $ 32,000,000.00        4.000000000 %    $ 7,800,000.00  

U.S. Bank, National Association

   $ 32,000,000.00        4.000000000 %    $ 7,800,000.00  

Fifth Third Bank

   $ 16,000,000.00        2.000000000 %    $ 3,250,000.00  

The Northern Trust Company

   $ 16,000,000.00        2.000000000 %    $ 3,250,000.00  

First Hawaiian Bank

   $ 0.00        0.000000000 %    $ 16,250,000.00  

Lord Abbett and Company

   $ 0.00        0.000000000 %    $ 13,000,000.00  

TOTAL

   $ 800,000,000.00        100.000000000 %    $ 195,000,000.00  